Case 4:19-cv-00402-ALM Document 60-9 Filed 10/01/19 Page 1 of 2 PageID #: 928




                        Exhibit 9
5/29/2019   Case 4:19-cv-00402-ALM Document 60-9 Filed 10/01/19 Page 2 of 2 PageID #: 929

                  Business Analyst
                  TransCanada Houston, TX

                     Full-Time
            ERP Business  Analyst Property Management Sol…


              JobsBusiness
                        Messages          Profile
                           Analyst III - Medicare/Medicaid (PS8217)                                            Sign In
                  Anthem Houston, TX

                      Full-Time


                  Sr. Business Analyst - VFA Advisory Services
                  AIG Houston, TX

                      Full-Time




      ERP Business Analyst - Property Management Solution
      Expedien          Houston, TX


             Expired: February 11, 2018. Applications are no longer accepted.



      A leader in consulting and information technology services, Expedien partners with Global 2000
      companies to provide business intelligence consulting, systems integration, application development,
      and product engineering services. Expedien is an alliance partner with SAP America, Oracle &
      Microsoft Corp.We are looking for a Business Analyst having extensive experience in designing and
      developing Enterprise Resource Planning (ERP) application based on PHP, Java and Angular JS.
      Any experience with any Property Management Software like Resman will be a BIG PLUS!! LOCAL
      CANDIDATES ONLY!! Responsibilities will include:Understand and gather business and technical
      requirement from usersDevelop customer-focused documentation for software solutionsCollaborate
      with designers on wire-frames, interactions, and user flowsInvent and analyze product specification to
      meet business goal, working closely with development teamEvaluate business, technical, and
      functional requirementsEstablish creative and accessible solutions for new product requirementsWork
      with the client to get an approval on design, workflow based on the gathered requirementsExperience
      with PHP Frameworks, Java/Angular JS and Software Development Lifecycle is a BIG PLUS!!Please
      send your resume along with hourly rates & availability. - provided by DiceBusiness Analyst, USE
      Cases, Entity Relationship Diagram, ERP, business analysis, PHP, Java, Angular JS



     Get fresh ERP Business Analyst - Property Management Solution jobs daily straight
                                       to your inbox!

https://www.ziprecruiter.com/c/Expedien/Job/ERP-Business-Analyst-Property-Management-Solution/-in-Houston,TX             3/4
